PD-1500-15
                             PD-1500-15                      COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                           Transmitted 11/18/2015 4:36:26 PM
                                                            Accepted 11/20/2015 11:24:17 AM
                                                                              ABEL ACOSTA
                    IN THE TEXAS COURT OF CRIMINAL APPEALS                            CLERK


    ***************************************************************
                           THE STATE OF TEXAS,
                                                 APPELLANT

November 20, 2015                        V.

                                LACI RENA WRIGHT,
                                                           APPELLEE
    ***************************************************************
                     On Appeal From The Court of Appeals
                   Eleventh Judicial District, Eastland, Texas
                        Cause Number 11-13-00061-CR
             The 42nd Judicial District Court of Taylor County, Texas
                    Honorable John Weeks, Presiding Judge
                      Trial Court Cause Number 24602-A
    ***************************************************************
               STATE’S FIRST MOTION FOR EXTENSION
      OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW
    ***************************************************************

    TO THE HONORABLE COURT OF CRIMINAL APPEALS:

          The State of Texas, by and through its Assistant Criminal

    District Attorney, moves the Court for extension of time to file its

    Petition for Discretionary Review in the above-entitled and

    numbered cause, and shows:

                                         I.

          This Petition stems from an opinion of the 11th Court of

    Appeals dated September 17, 2015 finding the evidence insufficient



                                         1
to support Appellee’s conviction for two counts of injury to a child by

omission. The State filed a Motion for Rehearing with the 11th Court

of Appeals on October 2, 2015, which was denied on October 22,

2015.

                                  II.

        The State’s Petition for Discretionary Review is due on

November 23, 2015. This is the State’s first motion for extension.

Counsel for the State took over the case load for the retiring

appellate division assistant district attorney as of Monday, August

31, 2015, and is the sole criminal appellate attorney for the Taylor

County District Attorney’s Office. Counsel for the State has been

engaged in the preparation and filing of a Petition for Discretionary

Review in the Texas Court of Criminal Appeals, State of Texas v.

Phillip Devon Deen, PD-1484-15, Court of Appeals No. 11-13-00271.

This State’s petition was due and timely filed in this Court on

Monday November 16, 2015. Because current counsel was not the

attorney who initially filed the State’s Brief in the 11th Court of

Appeals in that case, researching the case law and becoming

familiar with the facts of that case took more time than it otherwise



                                   2
might have. Counsel has also been engaged in the preparation and

filing of the State’s Brief in Ex Parte Jackie David Alvarez, 11-15-

00201-CR, which was filed in the 11th Court of Appeals on Tuesday

November 17, 2015; this was an accelerated appeal. Counsel for the

State further has two briefs currently due in the 11th Court of

Appeals that have each been previously reset once: In the Interest

of R.W. and R.W, children, 11-15-00234-CV, due on November 25,

2015, and In the Interest of J.N., a Child, 11-15-00184-CV, due on

November 30, 2015. These cases involve termination of parental

rights and are accelerated appeals. The State further has a brief

due in the 11th Court of Appeals on November 27, 2015 in the case

of Ricky Glen White, Jr. v. State of Texas, 11-15-00111-CR; this

case has already been reset once. Counsel for the State also has a

brief due in the 11th Court of Appeals on December 9, 2015 in

Joseph Tyrone Nichols v. State of Texas, 11-15-00005-CR and 11-

15-00006-CR; this case has also already been reset once. Counsel

further has a brief due in the 11th Court of Appeals on Friday,

November 20, 2015, Lenora Chante Laurence v. State of Texas, 11-

15-00072-CR; because this case is comparatively recent, counsel



                                 3
for the State has on this date filed a First Motion for Extension of

Time with the 11th Court of Appeals in this case. The State

requests a 30 day extension.

                                  III.

        This request for extension of time is not made solely for the

purpose of delay, but only that justice may be served. Wherefore,

the State respectfully requests this Court grant its extension of

time.



                               Respectfully submitted,

                               James Eidson
                               Criminal District Attorney
                               Taylor County, Texas
                               300 Oak Street
                               Abilene, Texas 79602
                               325-674-1261
                               325-674-1306 FAX




                        BY: /s/ Britt Lindsey_____
                            Britt Lindsey
                            Assistant District Attorney
                            Appellate Section
                            400 Oak Street, Suite 120
                            Abilene, Texas 79602
                            325-674-1376


                                    4
                            325-674-1306 FAX
                            State Bar No. 24039669
                            Attorney for the State


              CERTIFICATE OF COMPLIANCE

     I, Britt Lindsey, affirm that the above motion is in compliance

with the Rules of Appellate Procedure. The font size in the body of

the motion is 14 pt. The word count is 760 including the entire

motion.

                                             /s/ Britt Lindsey_____
                                             Britt Lindsey


                 CERTIFICATE OF SERVICE

     I certify that on this 18th Day of November, 2015, a true copy

of the foregoing State’s First Motion for Extension of time was

served on the attorney of record on appeal according to the

requirements of law by hand delivery to:

Stan Brown
Attorney at Law
P. O. Box 3122
Abilene, Texas 79604

Attorney for Appellant, Laci Rena Wright

                                             /s/ Britt Lindsey_____
                                             Britt Lindsey


                                 5